Case 1:11-cv-10230-MLW Document 562-1 Filed 06/27/19 Page 1 of 2




               Exhibit A
       Case 1:11-cv-10230-MLW Document 562-1 Filed 06/27/19 Page 2 of 2




                                            Exhibit A

     Arkansas Teacher Retirement System et al. v. State Street Bank and Trust Company
         Allocation of Fees Among Counsel with Chargois & Herron Allocation
                       Added to Customer Class Counsels’ Share



                                     Firm                             Amount**

                Labaton Sucharow*                                    $31,530,948.75
                Thornton Law Firm*                                   $19,455,266.25
                Lieff Cabraser Heimann & Bernstein*                  $16,100,910.00
                Keller Rohrback                                       $2,484,708.33
                McTigue Law                                           $2,484,708.34
                Zuckerman Spaeder                                     $2,484,708.33
                TOTAL                                                $74,541,250.00



* The approximately $4.1 million to Chargois & Herron has been allocated back to Customer
Class Counsel, according to their respective shares of the Customer Class Counsel portion of the
fee award.

** The amounts included reflect the respective portions of the fee award. They do not reflect
awarded expenses or interest on fees that were included when funds were transmitted to the
various firms. The table also does not reflect the further distributions to additional firms by the
three ERISA counsel listed herein.




9333084v2
